                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,                  )
                                           )
                             Plaintiff,    )
                                           )
vs.                                        )       No. 20-03018-01-CR-S-MDH
                                           )
MICHAEL GROGAN,                            )
                                           )
                             Defendant.    )


       UNCONTESTED MOTION FOR CONTINUANCE OF TRIAL SETTING

       Comes now Defendant, Michael Grogan, through counsel and hereby moves that

this case be continued from its current trial setting on the July 12, 2021, Joint Criminal

Docket, and reset to the November 1, 2021, Joint Criminal Docket. In support of this

motion for continuance, the Defendant states as follows:

       1.       An Indictment was filed against Mr. Grogan on February 18, 2020. The

Office of the Federal Public Defender was appointed to represent Mr. Grogan on February

24, 2020.

       2.       The government has extended an offer to resolve the above captioned case

through a negotiated plea agreement and additional time is necessary to consider the offer.

       3.       This continuance is not sought for the purpose of undue delay, but is sought

in truth and fact that the Defendant may be afforded due process of law under the Fifth

Amendment to the United States Constitution and afforded effective assistance of counsel

under the Sixth Amendment to the United States Constitution. In accordance with 18

                                               1

            Case 6:20-cr-03018-MDH Document 38 Filed 06/11/21 Page 1 of 3
U.S.C. §§ 3161(h)(7)(A) and (B)(I) and (IV), it is submitted that the above-stated reasons

for a continuance outweigh the best interests of the public and the Defendant to a speedy

trial which is required by 18 U.S.C. § 3161(c)(1). In short, the procedural components

that currently exist in this case necessitate a continuance to avoid a miscarriage of justice

and/or to ensure that Mr. Grogan has clear, meaningful, and effective access to counsel

while preparing to resolve this case.

       4.       Under the provisions of 18 U.S.C. § 3161(h)(7)(A), the period of time until

the next criminal trial docket should be excluded in computing the period of time in which

the Defendant should be brought to trial under the provisions of the Speedy Trial Act.

       5.       Finally, counsel for the government, Anthony Brown, does not oppose this

motion.

       WHEREFORE, Defendant, Michael Grogan, hereby moves that this case be

continued from its current trial setting on the July 12, 2021, Joint Criminal Docket, and be

reset on the November 1, 2021, Joint Criminal Docket.


                                           Respectfully submitted,

                                           /s/ Ian A. Lewis
                                           IAN A. LEWIS, #52819
                                           Assistant Federal Public Defender
                                           901 St. Louis Street, Suite 801
                                           Springfield, Missouri 65806
                                           (417) 873-9022
                                           Attorney for Defendant

June 11, 2021




                                              2

            Case 6:20-cr-03018-MDH Document 38 Filed 06/11/21 Page 2 of 3
                             CERTIFICATE OF SERVICE


       I hereby certify that on this 11th day of June, 2021, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system, which sent e-

mail notification of such filing to all CM/ECF participants in this case.

                                          /s/ Ian A. Lewis
                                          IAN A. LEWIS




                                             3

         Case 6:20-cr-03018-MDH Document 38 Filed 06/11/21 Page 3 of 3
